  Case 18-01538-JKS         Doc 4-2 Filed 11/26/18 Entered 11/26/18 16:36:08             Desc
                                  Certification Page 1 of 4



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR
 9004-1(b)

 Ashley Rose, Esq.
 Sandelands Eyet LLP
 1545 US Highway 206, Suite 304
 Bedminster, NJ 07921                                    Case No. 18-26407-JKS
 Telephone No.: 908-470-1200                             Adv. No. 19-01538-JKS
 Fax No.: 908-470-1206
 Attorneys for Secured Creditor                          Chapter: 11

                                                         Hearing Date: December 18, 2018
   In Re:
                                                         Judge:    John K. Sherwood
  FRANCISCUS MARIA DARTEE ,

                              Debtor(s).


 FRANCISCUS MARIA DARTEE,
                 Plaintiff,

 v.

 THE BANK OF NEW YORK MELLON
 CORPORATION AS TRUSTEE FOR
 STRUCTURED ASSET MORTGAGE
 INVESTMENTS II INC. MORTGAGE PASS-
 THROUGH CERTIFICATES SERIES 2006-AR7,
                     Defendant.


        CERTIFICATION OF ATTORNEY IN SUPPORT OF DEFENDANT'S
MOTION TO DIMISS PLAINTIFF’S ADVERSARY COMPLAINT WITH PREJUDICE



      I, Ashley L. Rose, Esq., pursuant to 28 U.S.C. § 1746, being of full age, do hereby declare

the following:
     Case 18-01538-JKS      Doc 4-2 Filed 11/26/18 Entered 11/26/18 16:36:08               Desc
                                  Certification Page 2 of 4


1.       I am an attorney at Sandelands Eyet LLP and am fully familiar with the facts of this case.

I make this Certification in support of Movant’s Motion to Dismiss Plaintiff’s Adversary

Complaint with Prejudice.

2.       Movant fully incorporates the Certification of co-counsel Laura Egerman, with Exhibits,

filed on October 15, 2018 in the associated bankruptcy case. (ECF Doc. No. 29-1)

3.       This matter involves a mortgage loan secured by premises known as 12 Moonshadow

Court, Kinnelon, NJ 07405 (the “Mortgaged Property”).

4.       On October 28, 2014, based on Plaintiff’s failure to make timely payments on the mortgage

loan secured by the Mortgaged Property, Movant filed a foreclosure action in Morris County as

Docket F-45047-14 (the “Foreclosure Action”). A true and correct copy of the docket summary

for that matter is attached hereto as Exhibit A.

5.       Final Judgment in the amount of $2,065,724.12 was entered in that foreclosure action on

June 17, 2017.

6.       The Mortgaged Property was scheduled for Sheriff Sale on September 13, 2017, on

September 28, 2017 on October 6, 2017 and then on November 16, 2017.

7.       On the morning of November 16, 2017, Plaintiffs filed for relief under Chapter 13 of the

United States Bankruptcy Code, Petition #17-33247-JKS. (the “First Filing”). The case was

converted to Chapter 11 on March 28, 2018.

8.       On or about May 4, 2018, the Hon. John K. Sherwood issued an order Vacating Stay in

#17-33247-JKS.

9.       Petition #17-33247-JKS was terminated on August 8, 2018.
  Case 18-01538-JKS            Doc 4-2 Filed 11/26/18 Entered 11/26/18 16:36:08                Desc
                                     Certification Page 3 of 4


10.        On or about August 15, 2018, one week later, Plaintiff filed a new bankruptcy petition for

relief under Chapter 11 of the United States Bankruptcy Code. Petition # 18-26407-JKS (the

“Second Filing”).

11.        On or about September 6, 2018, the Hon. Philip J. Maenza, J.S.S. entered an order

dismissing Special Civil Part action MRS-SC-452-18 filed by Dartee against non-party Nationstar

Mortgage LLC stating, “F-45047-14 has involved these parties and was adjudicated. Entire

controversy doctrine bars duplicative lawsuits.” A true and correct copy of the Order is attached

as Exhibit B.

12.        One or about September 7, 2018, Debtor wrote to the Court withdrawing companion

Special Civil Part case MRS-SC-458-18 against Bank of New York Mellon Corporation, Movant

herein. A true and correct copy of the letter is attached as Exhibit C.

13.        On or about October 23, 2018, Plaintiff filed the instant Adversary Complaint.

14.        On October 24, 2018, the Hon, John K. Sherwood issued an Order Vacating Stay, Granting

Movant in Rem Relief from the Automatic stay and to prevent future bankruptcy filings. A true

and correct copy of the Order is attached as Exhibit D.

15.        On or about October 25, 2018, the Hon. John K. Sherwood issued an Order denying

Debtor’s Motion for Reconsideration of the Order Vacating Stay. A true and correct copy of the

Order is attached as Exhibit E.

16.        The Sheriff Sale on the Mortgaged Property was held on October 25, 2018. Debtor’s

motion to vacate that sale is pending in the Foreclosure Action, returnable on December 7, 2018.

           I declare under penalty of perjury that the foregoing statements made by me are true and

correct.
 Case 18-01538-JKS     Doc 4-2 Filed 11/26/18 Entered 11/26/18 16:36:08     Desc
                             Certification Page 4 of 4



                                     By:   /s/Ashley Rose
                                           Ashley Rose, Esq.
                                           SANDELANDS EYET LLP
                                           Attorneys for Secured Creditor
Dated: November 26, 2018
